Citation Nr: 0702255	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, asserted as depression, insomnia and schizoid 
personality (psychiatric disability).

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his physician




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1968.

In an April 1978 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
denied the veteran's claims of service connection for 
schizoid personality and ulcers.  In a letter dated later 
that month, the RO advised him that service connection for 
nervousness and ulcers had been denied.  In April 1978, the 
veteran filed a Notice of Disagreement (NOD), challenging 
those determinations.  Because the RO did not issue the 
veteran a Statement of the Case (SOC), these claims remained 
pending when, in December 2003, the veteran filed his instant 
application for psychiatric disability.  See Myers v. 
Principi, 16 Vet. App. 228, 235 (2002); Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).  As such, although the No. Little 
Rock, Arkansas, RO initially denied the veteran's psychiatric 
disability claim on the basis that no new and material 
evidence had been submitted prior to reopening the matter in 
March 2005, in light of the foregoing, the Board will 
consider the claim on a de novo basis, and on appeal from the 
RO's April 1978 rating decision.  Cf. Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

In January 2006, the veteran and his physician testified 
before the undersigned Veterans Law Judge at a hearing held 
at the local VA office.  At the hearing, the veteran 
submitted additional pertinent evidence, accompanied by a 
waiver of initial RO consideration.  As such, the Board will 
consider these records in the adjudication of this appeal.

In February 2006, the veteran's United States Representative 
forwarded, on behalf of the veteran, "new and material" 
evidence in support of his psychiatric disability claim, and 
requested that the Board return his file to the RO.  In an 
April 2006 letter, the Board contacted the veteran's United 
States Representative and acknowledged the request, but asked 
the veteran to confirm that he wished to have his claim 
transferred to the RO.  In a response, dated later that same 
month, the veteran's United States Representative asked the 
Board to disregard the request to have the claims folder 
returned, i.e., remanded, to the RO, and in a May 2006 
letter, the Board noted the veteran's position and agreed to 
disregard the earlier request.  Although the veteran only 
implicitly waived initial RO consideration of the medical 
evidence filed by his United States Representative, in light 
of the following decision granting service connection, which 
constitutes a complete grant of the benefit sought on appeal, 
see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
Board will also consider these records in the adjudication of 
his appeal.  38 C.F.R. § 20.1304(c) (2006).

The veteran's claim of service connection for 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran's psychiatric 
disorder, depression with anxiety, had its onset during 
service.

CONCLUSION OF LAW

Depression with anxiety, was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that service connection is 
warranted for depression, with anxiety, which represents a 
complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the April 1978 rating decision, the RO denied service 
connection for schizoid personality on the ground that the 
disability existed prior to service and was not aggravated by 
service.  In this regard, the law provides that a veteran who 
served during a period of war, or during peacetime service 
after December 31, 1946, is presumed to be in sound condition 
when he or she entered into military service, except for 
conditions noted on the entrance examination.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002).  In this case, no psychiatric 
disability was noted at service entry.  Likewise, there is no 
clear and unmistakable evidence demonstrating the disability 
existed before service and was not aggravated by service.  
Therefore, VA must presume that the veteran was sound at 
service entry with respect to this condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (2003), 69 Fed. Reg. 25,178 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In numerous statements and in his testimony, the veteran 
denied having had any psychiatric problems prior to service.  
Further, he noted that, prior to the onset of his psychiatric 
problems, he was commended for his performance while on 
active duty.  The veteran essentially maintains that he has 
had chronic psychiatric problems since that time.  

The Report of Medical Examination at service entry, dated in 
August 1966, shows that the veteran was found to be 
psychiatrically normal.  Consistent with his statements and 
testimony, a June 1967 service personnel record endorsing his 
application for Officer Training School states that the 
veteran "displayed outstanding military bearing, attitude 
and character," and "displayed his leadership ability by 
performing the duties of a Dorm Chief in an outstanding 
manner."  

Also consistent with the veteran's statements and testimony, 
the service medical records show he was seen while in service 
for complaints of anxiety, depression, insomnia and 
listlessness.  An August 1967 physical profile reflects that 
he was acutely anxious and depressed, and in November 1967 he 
received inpatient care for depressive reaction.  He was 
subsequently evaluated and diagnosed as having schizoid 
personality, and as a consequence, was administratively 
discharged from service.

VA and private medical records and reports, dated from 
November 1977 to February 2006, reflect that the veteran has 
been diagnosed as having various psychiatric disabilities.  
VA outpatient treatment records, dated since 2003, show that 
examiners diagnosed the veteran as having major depression, 
recurrent depressive disorder, depression not otherwise 
specified, depression, generalized anxiety disorder, and 
insomnia, with depression not otherwise specified the most 
frequently assessed condition.  

Two private examiners have opined as to the onset of the 
veteran's psychiatric disability.  Because this case turns on 
whether the veteran has a current psychiatric disability that 
was incurred in service, the Board will focus on this 
evidence.

In a January 2004 report, Dr. Owen H. Clopton, Jr., an 
internist, indicated that he began treating the veteran in 
the 1970s for psychiatric problems, and stated that he had 
reviewed some of the veteran's medical records.  Dr. Clopton 
opined that the veteran suffered from moderate depression 
that related back to his military service.  

In a March 2005 report, Dr. Clopton indicated that he 
reviewed post-service records of the veteran's care and noted 
that he was taking Ativan for chronic anxiety reaction.  
Based on his treatment and evaluation of the veteran, Dr. 
Clopton stated that the veteran suffered from long-term 
depression that had its onset during his period of military 
service.  Dr. Clopton also took issue with VA's determination 
that the veteran had schizoid personality, which had existed 
prior to service.  The examiner added that, based on his 
clinical evaluation of the veteran, he had a chronic anxiety 
state manifested by insomnia and multiple somatic complaints.

At the January 2006 hearing, Dr. Clopton testified that he 
had treated the veteran since 1977 or 1978 for anxiety with 
excessive worry and insomnia.  He stated that his assessment 
that the veteran's psychiatric disability was related to 
service was based on a review of the veteran's medical 
records, including service medical records and post-service 
VA treatment records.  In this regard, Dr. Clopton reported 
that the behaviors and symptoms that the veteran experienced 
and exhibited during service were the initial manifestations 
of his current psychiatric disability.

In an undated report filed at the RO in February 2006, Dr. 
Clopton indicated that he reviewed all of the available 
records, including his own treatment records and the 
veteran's pre-service health history, and interviewed the 
veteran, and that based on this review and his personal 
evaluation of the veteran, concluded that the veteran 
suffered from "anxiety depression" that had its onset 
during the veteran's period of active duty.  In support, he 
stated that the records reflect that the veteran's 
psychiatric symptoms initially became manifest following 
stressful situations involving illnesses affecting his 
parents and his in-service training program.  Dr. Clopton 
added that the veteran had had chronic anxiety since that 
time and had required treatment for anxiety, depression and 
insomnia since his service.

In a February 2006 report, Dr. Joe Stallings reported that he 
had treated the veteran for several years and had reviewed 
Dr. Clopton's reports.  He stated, "From a review of the 
chart, it is apparent that [the veteran] does suffer from 
anxiety and depression, and there is, obviously from 
everyone's evaluation, a service related component to his 
anxiety and depression."  Dr. Stallings added that the 
veteran had anxiety, depression and anxiety that was 
"partially or totally related to his military experiences."

Following a careful review of the record, the Board finds 
that the evidence supports the veteran's claim of service 
connection for psychiatric disability.  Dr. Clopton, who was 
has been personally acquainted with and treated the veteran 
since the 1970s and who has reviewed his service and post-
service medical records, has opined that the veteran's 
depression and anxiety had its onset in service.  The 
veteran's current treating physician, Dr. Stallings, who has 
also reviewed his medical records, concurs in that 
assessment.  There is no negative medical opinion evidence.  
Because the only medical opinion evidence in this case 
supports the veteran's claim, service connection for 
psychiatric disability is warranted.  


ORDER

Service connection for the veteran's psychiatric disorder, 
depression with anxiety, is granted


REMAND

As noted in the Introduction, in April 1978, the RO denied 
service connection for ulcers and notified the veteran of 
that determination.  In a letter filed at VA later that same 
month, the veteran cited the April 1978 notice letter and 
indicated that he wished to pursue an appeal of the April 
1978 determination.  The Board accepts the veteran's April 
1978 statement as an NOD with the April 1978 rating decision.  
See 38 C.F.R. § 19.113 (1978).  To date, however, the RO has 
not issued him an SOC with respect to this claim.  Under 
these circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:



The RO must issue the veteran an SOC with 
respect to his claim of entitlement to 
service connection for gastrointestinal 
disability, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


